DETAILED ACTION
	This Office Action, based on application 15/841,748 filed 14 December 2017, is filed in response to applicant’s amendment and remarks filed 23 December 2020.  Claims 1 and 3-15 have been fully considered below.

Response to Arguments
	Applicant’s remarks presented on 23 December 2020 have been fully considered.  The Office withdraws the previously issued Claim Objections and Claim Rejections under 35 USC 112(b) in view of applicant’s amendment and remarks.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim 1 (and analogously Claims 14 and 15) recites "wherein, in the first memory, a storage capacity allocated to each of the ring buffers of the sensors other than the sensor having the longest sampling period among the plurality of sensors is a capacity necessary for storing the sampling data for a period of two times the one period of the sensor having the longest period".   While prior art such as FU et al (US PGPub 2018/0143939) discloses allocating memory to a circular or ring buffer based on twice the size of a data element of the buffer (Section [0041]), prior art has not been found to explicitly disclose or otherwise render obvious the allocation of memory to each ring buffer corresponding to a particular sensor based the bandwidth of the data of the particular sensor (e.g. the amount of data per second in which the sensor records) multiplied by the time duration computed by “two times the one period of the sensor having the longest period” (e.g. “the one period” analogous to “REFERENCE ONE PERIOD” of Fig. 3 or the period of the Distance Sensor in the illustrated embodiment).






(The rest of this page is intentionally left blank)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.L/
Examiner, Art Unit 2137





/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137